Slip Op. 07-82

               UNITED STATES COURT OF INTERNATIONAL TRADE
____________________________________
                                     :
JOHN R. DEMOS,                       :
                                     :
            Plaintiff,               :
                                     :  Before: Judith M. Barzilay, Judge.
      v.                             :  Consol. Ct. No. 07-00014
                                     :
UNITED STATES,                       :
                                     :
            Defendant.               :
____________________________________:

                                             OPINION

[Defendant’s motion to dismiss is granted. Defendant’s motion for restrictions on future filings
is granted.]

(John R. Demos, Jr.), Plaintiff, Pro Se.

Peter D. Keisler, Assistant Attorney General; Jeanne E. Davidson, Director; (Michael D.
Panzera), Commercial Litigation Branch, Civil Division, U.S. Department of Justice for
Defendant United States.

                                                              Dated: May 23, 2007

BARZILAY, Judge:

       Plaintiff John R. Demos, Jr. (“Plaintiff” or “Demos”), has brought several suits against

the United States, which have been consolidated into this one action. Demos v. United States,

No. 07-14 (CIT filed Jan. 16, 2007) (Complaint) (“Compl. 07-14"); Demos v. United States, No.

07-60 (CIT filed Feb. 23, 2007) (Complaint) (“Compl. 07-60"); Demos v. United States, No. 07-

61 (CIT filed Feb. 23, 2007) (Complaint) (“Compl. 07-61"); Demos v. United States, No. 07-62

(CIT filed Feb. 23, 2007) (Complaint) (“Compl. 07-62"). Defendant United States has moved to

dismiss this case for lack of subject matter jurisdiction and further requested the court to bar
Consol. Ct. No. 07-00014                                                                  Page 2

Plaintiff from filing future complaints with the Court without the Court’s prior review and

approval. For the reasons stated below, Defendant’s motion to dismiss and request for

restrictions on future filings are granted.1

                              I. Motion to Dismiss: Standard of Review

        Subject matter jurisdiction constitutes a “threshold matter” in all cases, such that without

it, a case must be dismissed without proceeding to the merits. See Steel Co. v. Citizens for a

Better Env’t, 523 U.S. 83, 94 (1998). “The burden of establishing jurisdiction lies with the party

seeking to invoke th[e] Court’s jurisdiction.” Bhullar v. United States, 27 CIT 532, 535, 259 F.

Supp. 2d 1332, 1334 (2003) (citing Old Republic Ins. Co. v. United States, 14 CIT 377, 379, 741

F. Supp. 1570, 1573 (1990) (citing McNutt v. GM Acceptance Corp., 298 U.S. 178, 189 (1936))),

aff'd, 93 F. App’x 218 (Fed. Cir. 2004).

        An analysis of whether a Court has subject matter jurisdiction “involves both

constitutional limitations on federal-court jurisdiction and prudential limitations on its exercise.”

Bennett v. Spear, 520 U.S. 154, 162 (1997) (quotations & citation omitted). In its constitutional

aspect, a plaintiff must satisfy, inter alia, the “‘case’ or ‘controversy’ requirement of Article III,”

which requires that the “plaintiff . . . demonstrate [1] that he has suffered [an] ‘injury in fact’ [2]

. . . ‘fairly traceable’ to the actions of the defendant, and [3] that the injury will likely be

redressed by a favorable decision.” Id. (citations omitted). When examining these factors,

“general factual allegations of injury resulting from the defendant’s conduct may suffice, for on a

motion to dismiss we ‘presum[e] that general allegations embrace those specific facts that are


        1
        Because the content of Plaintiff’s motion to supplement the pleadings does not concern
“events which have happened since the date of the pleading sought to be supplemented,” the
motion is denied. USCIT R. 15(d).
Consol. Ct. No. 07-00014                                                                 Page 3

necessary to support the claim.’” Earth Island Inst. v. Christopher, 19 CIT 1461, 1465, 913 F.

Supp. 559, 564 (1995) (quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992))

(brackets in original), appeal dismissed by 86 F.3d 1178 (Fed. Cir. 1996). “[T]he material

allegations of a complaint are taken as admitted and are to be liberally construed in favor of the

plaintiff(s).” Humane Soc’y v. Brown, 19 CIT 1104, 1104, 901 F. Supp. 338, 340 (1995); see

also Haines v. Kerner, 404 U.S. 519, 520 (1972) (“[T]he allegations of [a] pro se complaint [are]

h[e]ld to less stringent standards than formal pleadings drafted by lawyers . . . .”).

                                           III. Discussion

        Plaintiff’s complaints encompass a broad range of purportedly factual statements and

inquiries,2


        2
         See, e.g., Compl. 07-14 (“Native Americans, per international law, The Papal Bulls of
Pope Alexander VII issued on 5/3/1493, 5/5/1493, & the 1537 Proclamation of Pope Paul III are
sovereigns of the Land.”); Compl. 07-60 (“Products/Goods/Merchandise made, manufactured,
and produced in foreign sweatshops are of an inferior, 2nd class quality, as inferior products and
technicians are used.”) (“The U.S. intelligence agencies such as the C.I.A. and the F.B.I. . . . are
engaged in a billion dollar a year drug cartel that involves ‘international trade.’ Afghanistan,
Indonesia, and Tibet [sic] are the (3) main countries that supply drugs such as opium to the U.S.
intelligence agencies. Tons of the drug (opium) are allowed into the U.S. with the C.I.A.’s
approval and blessing.”) (“‘Generics’ [sic] [drugs] are bastard children, rejects, aliens, and
experimentals [sic], and have not been approved and certified by the Food & Drug
Administration. Every year thousands worldwide ‘die’ from the use of ‘generics’ [sic] and their
progeny.”) (“Are tariff’s [sic] embargoes, subsidies, [and] customs duties the work of the
bankers, rather than the governments of the world? . . . Is international trade the herald &
harbinger of the One World Government? Just what is the ‘Mark of the Beast’ in so far as it
concerns world trade? Is the Mark of the Beast ‘6-6-6' the number of a country engaged in world
trade? . . . Just who administers the Mark of the Beast?”); Compl. 07-61 (“The United States is
bankrupt and is not 1st among equals in matters of world trade.”) (“Are silver prices at an all time
high on the world markets?”) ([G]ender & politics plays [sic] an unfair role in world trade, as
does race.”); Compl. 07-62 (“The high trade barriers imposed by the United States stifle growth
in the [sic] developing nations . . . .”). Because these inquiries and statements of alleged fact
present no discernable case or controversy, the Court lacks subject matter jurisdiction to hear
them. See Bennett, 520 U.S. at 162; see also Johns-Manville Corp. v. United States, 893 F.2d
324, 327 (Fed. Cir. 1989) (noting that “where the court has no jurisdiction, it has no power to do
Consol. Ct. No. 07-00014                                                             Page 4

general critiques of various government policies,3 and relatively cogent claims that arguably may

fall within the jurisdictional ambit of the federal courts.4 These possibly cognizable claims are as

follows:

1. Plaintiff seeks just compensation for the minerals mined in the Black Hills of South Dakota.

He avers that the Black Hills belonged to Native Americans and were taken from them in

violation of the Fifth Amendment of the U.S. Constitution. See Compl. 07-14.

2. Plaintiff asserts that American companies that operate sweatshops “should not be allowed to

enter into international trade with the United States.” Compl. 07-60.

3. Plaintiff contends that the “globalization of the auto industry violate[s] the Sherman Anti-

Trust Act.” Compl. 07-60.

4. Plaintiff believes that the U.S. Food and Drug Administration is “in violation of the Treaty of

Unification of Pharmacopeial Formulas for Patent Drugs.” Compl. 07-61.

5. Finally, he insists that the “U.S.A.,” presumably the federal government, is “trading in fur

seals in violation of [a] treaty.” Compl. 07-61.



anything but strike the case from its docket”).
       3
         See, e.g., Compl. 07-14 (“Over 375 of the treaties entered into with the Native
Americans were onesided [sic], void for vagueness, and unconscionable.”) (“America’s
international trade agreements, tariffs, and duties, do not take into account, or acknowledge, the
Commercial Power and Authority, or the Supreme Sovereignty of the Native Americans.”);
Compl. 07-62 (“Global trade talks between the U.S.A. and the rest of the world are at a standstill.
Why?”) (“Is America doing enough to provide nutrition, food, and agriculture to the poor
countries of the world?”). The Court cannot exercise jurisdiction over these issues because they
too do not constitute cases or controversies, but merely general grievances over government
policy. See Bennett, 520 U.S. at 162; see also Johns-Manville Corp., 893 F.2d at 327.
       4
       As only this last category of issues raised in Plaintiff’s complaints potentially falls within
the Court’s jurisdiction, this opinion will focus on these issues.
Consol. Ct. No. 07-00014                                                            Page 5

In none of these accusations, however, has Demos demonstrated, or even attempted to

demonstrate, that he has suffered some injury in fact. Consequently, his complaints fail the first

prong of the ‘case and controversy’ requirement, thereby stripping this Court of subject matter

jurisdiction. Accord Bennett, 520 U.S. at 162; see 28 U.S.C. § 1915(e)(2)(B); see also

Johns-Manville Corp., 893 F.2d at 327. Although private vigilance against suspect government

behavior may buttress the foundations of democracy and good governance, it cannot overcome

the constitutionally mandated jurisdictional limits of the federal courts.5 Defendant’s motion to

dismiss is granted.

                           IV. Request for Restrictions on Future Filings

       Plaintiff repeatedly has filed frivolous complaints with this Court, abusing the judicial

process. Furthermore, he has behaved in the same manner before numerous Courts, including the

Supreme Court and the Court of Federal Claims, both of which have sanctioned Plaintiff and

restricted his ability to file new complaints. See Def. Mot. Dismiss & Req. Restrictions Future

Filings Attach. A & B. Consequently, the court hereby prohibits Plaintiff from filing future

complaints with this Court without the advance approval of a judge of this Court. Accord 28

U.S.C. § 1915(g); see, e.g., Anderson v. United States, 46 Fed. Cl. 725, 731 (2000), aff’d, 4 F.

App’x 871 (Fed. Cir. 2001).




       5
       Plaintiff may more fruitfully direct his policy concerns toward Congress or the
Executive.
Consol. Ct. No. 07-00014                                                        Page 6

                                              V. Conclusion

        For the aforementioned reasons, Defendant’s motion to dismiss and motion for

restrictions on future filings are granted.



             May 23                                    /s/ Judith M. Barzilay
Dated: ___________________, 2007                       __________________________
       New York, N.Y.                                          Judge
                                            Slip Op. 07-82

               UNITED STATES COURT OF INTERNATIONAL TRADE
____________________________________
                                     :
JOHN R. DEMOS,                       :
                                     :
            Plaintiff,               :
                                     :  Before: Judith M. Barzilay, Judge.
      v.                             :  Consol. Ct. No. 07-00014
                                     :
UNITED STATES,                       :
                                     :
            Defendant.               :
____________________________________:

                                            JUDGMENT

          Upon reading Defendant’s motion to dismiss and the parties’ responses and replies

thereto, and upon due deliberation, it is hereby

          ORDERED that Defendant’s motion to dismiss is GRANTED with prejudice; and it is

further

          ORDERED that Plaintiff may not file future complaints in this Court without advance

approval of a judge of this Court. The Clerk of the Court will not accept such documents for

filing and will return them to Plaintiff.



       May 23, 2007                                          /s/ Judith M. Barzilay
Dated:_________________________                              _____________________________
       New York, NY                                          Judith M. Barzilay, Judge